STEPHEN F. WILLIAMS, Circuit Judge,
concurring in the denial of rehearing en banc:
I do not think it a sound use of our resources to have an en banc hearing on the correct interpretation of 8 U.S.C. § 1255a(f), in a case where the panel’s decisions that the plaintiffs’ claim was unripe and that there was no final agency action are so thoroughly convincing. See Ayuda, Inc. v. Thornburgh, 948 F.2d 742, 754-56 (D.C.Cir.1991). It would be hard to focus on the exact scope of the class of agency decisions that are outside § 1255a(f)(l)’s preclusion in a case where there is no agency decision at all. As about 1800 aliens have filed timely applications raising the § 265 claim, and the INS has withheld adjudication solely because of the pending litigation, see Response in Opposition to Petition for Rehearing and Suggestion for Rehearing En Banc at 18, there should be no difficulty securing administrative resolution once the courts clear the way.